department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list dec 20t1 xxxxkxkxkkxkkxkkx xxxxxxxxkkxkxx xxxxxxxxkkxkkx legend taxpayer a taxpayer b xxxxxxxxkxkxxkkx xxxxxxxxxxxxxx financial_institution r xxxxxxxxxxxxxx ira x xxxxxxxxxxxkxkxk xxxxxkxkxxkkxxkk xxxxxxxkxxkxxkkxk amount a xxxxxxxkkxxkxxk xxxxxxxxxkxxkxkxk xxxxxxxxxkxkkk xxxxxxkxxxxxkkxk xxxkxxxkxkxkxkkxkkk xxxkxxxkxxxxxxkk xxxxxxxxxxxxkxk xxxxxxkxxxkxxxkx xxxxxxxxxxxxkk xxxkxxxxxxkxkxk xxxxxxxxkxxkxxkk xxxxxkxxkkxxkxkxkk xxxxxxxxxxxxxx court b state m form a date date date date date date year year xxxxxxxkxxkx page dear xxxx this letter is in response to your request for a letter_ruling dated date as supplemented by additional correspondence dated date and date submitted by your authorized representative on your behalf in which you request a ruling under sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age _ represents that taxpayer b whose date of birth was date died on date having attained age taxpayer a taxpayer b’s surviving_spouse was designated the personal representative and the sole beneficiary of his estate at his death taxpayer b maintained an individual_retirement_account ira x with financial_institution r form a the beneficiary designation form for ira x designated as beneficiary taxpayer a as trustee of a testamentary_trust under the will of taxpayer b dated date year will the value of ira x on date was amount a no distributions have been made from ira x taxpayer b revised the year will on date year will to eliminate the testamentary_trust and to pass his entire estate to taxpayer a free and clear of the trust the revision updated and revoked the year will in its entirety but did not update the ira x beneficiary designation form which listed taxpayer a as beneficiary of the testamentary_trust under the year will taxpayer a was the sole personal representative of taxpayer b’s estate and was the sole beneficiary of ira x article viii sec_4 of ira x’s custodian agreement provides that if no designation is in effect at a depositor’s death the beneficiary of the depositor’s custodial_account shall be deemed to be the depositor’s estate on date taxpayer a was appointed as the personal representative of taxpayer b’s estate and has submitted letters of appointment issued by court b located in state m on date all of taxpayer b’s assets were assigned to taxpayer a including ira x as taxpayer b's surviving_spouse taxpayer a intends that ira x be transferred directly to her ira account with financial_institution r in a trustee-to-trustee transfer based on the facts and representations you request the following ruling that as surviving_spouse and sole beneficiary of taxpayer b’s estate you may in a trustee-to- trustee transfer roll over the proceeds from ira x within the meaning of code sec_408 of the code and the trustee-to-trustee transfer will be exempt from the withholding requirements of sec_3405 of the code oooo page sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includibie in gross_income because of the application of sec_408 sec_408 of the code provides in summary that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse xxxxxxxxxxx page sec_408 of the code provides generally that sec_408 does not apply to any amount required to be distributed pursuant to sec_408 on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 question and answer of the regulations provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust or estate is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust or estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse's ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate sec_1_401_a_31_-1 of the regulations question and answer q-5 provides that an eligible rollover that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in a distributee’s gross_income under code sec_402 and is exempt from the 20-percent withholding imposed under sec_3405 of the code with respect to your ruling_request generally if either a decedent's plan or ira proceeds pass through a third party eg an estate_or_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse would not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira in the present case taxpayer b's interest in ira x did not pass to the trust that was listed on the ira beneficiary designation because the year will revoked the trust thus in the absence of a designated_beneficiary the ira x account balance remaining at taxpayer b's death became payable to his estate because taxpayer a was executrix and sole beneficiary of the estate with the right to direct any and all amounts from the estate without restriction taxpayer a could have demanded in writing that the full ira x balance be paid to her under this set of circumstances no third party could have prevented the surviving_spouse from rolling over or transferring by means of a trustee-to-trustee transfer the full amount standing in ira x into an ira set up and maintained in the surviving spouse's name under this set of circumstances the general_rule set forth above will not apply therefore we conclude as follows with respect to your ruling_request that as surviving_spouse and sole beneficiary of taxpayer b’s estate you may either xxxxxxxxxkx page by means of a trustee-to-trustee transfer transfer the proceeds from ira x into an ira set up and maintained in your name or take a distribution of the proceeds of ira x and rollover such proceeds into an ira set up and maintained in your name as long as the rollover transaction occurs no later than the 60th day from the date said proceeds of ira x are distributed in either case the proceeds in the trustee-to-trustee transfer or the timely rollover will be exempt from the withholding requirements under sec_3405 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact _ please address all correspondence to se t ep ra t3 sincerely uli caura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
